Citation Nr: 1041273	
Decision Date: 11/03/10    Archive Date: 11/12/10

DOCKET NO.  07-06 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUE

Entitlement to restoration of a 40 percent evaluation for 
diabetes mellitus with erectile dysfunction and bilateral 
diabetic retinopathy, to include whether an increased evaluation 
is warranted beyond 40 percent. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from June 1982 to 
June 1986, and from September 1986 December 1996.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas.  The Veteran 
subsequently moved and the RO at North Little Rock, Arkansas has 
assumed jurisdiction.  

In July 2010, the Veteran appeared before the undersigned 
Veteran's Law Judge and gave testimony in support of his claim.  
A complete transcript is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claim so that he is afforded every possible 
consideration.  

The record reflects that in a statement from a private examiner, 
Dr. Cicora, dated in July 2007, it was reported that the Veteran 
was a patient of his and that he had diabetes mellitus.  It was 
noted that the Veteran would be seeing an endocrinologist for 
further diabetic care.  The Board notes that no treatment records 
from this physician have been associated with the claims file.  
Further, at his personal hearing before the Board in July 2010, 
the Veteran testified that he was seeing a private 
endocrinologist in Memphis, Tennessee and that he was currently 
being treated for diabetes there.  No records for this treatment 
have been obtained.  When VA is put on notice of the existence of 
private medical records, VA must attempt to obtain those records 
before proceeding with the appeal.  See Lind v. Principi, 3 Vet. 
App. 493, 494 (1992); Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).  

The Veteran has argued that separate ratings should be assigned 
for his erectile dysfunction and for his bilateral diabetic 
retinopathy rather than encompassed in his rating for diabetes 
mellitus.  The Veteran's diabetes mellitus is currently rated 
under 38 C.F.R. § 4.119, DC 7913.  Under DC 7913, a 20 percent 
rating is warranted when the Veteran's diabetes requires the use 
of insulin or oral hypoglycemic agent, and a restricted diet.  A 
40 percent rating is warranted for diabetes that requires 
insulin, a restricted diet, and regulation of activities.  A 60 
percent rating is warranted for diabetes that requires insulin, 
restricted diet, and regulation of activities with episodes of 
ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits to a diabetic 
care provider, plus complications that would not be compensable 
if separately evaluated.  A 100 percent rating is warranted when 
the Veteran's diabetes requires more than one daily injection of 
insulin, restricted diet, and regulation of activities (avoidance 
of strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring at 
least three hospitalizations per year or weekly visits to a 
diabetic care provider, plus either progressive loss of weight 
and strength or complications that would be compensable if 
separately evaluated.  Id.  The rating schedule, and particularly 
those portions applicable to diabetes mellitus, distinguishes 
complications from symptoms as separately ratable disabilities, 
as opposed to being part and parcel of the underlying disease.  
See 38 C.F.R. § 4.119, DC 7913, Note (1).  Note (1) to DC 7913 
provides that compensable complications of diabetes are to be 
rated separately unless they are part of the criteria used to 
support a 100 percent rating (under DC 7913).  On remand, the RO 
should address whether separate ratings are warranted.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran, and afford him the 
opportunity to identify or submit any 
additional pertinent evidence in support of 
his claim.  Specifically, in contacting the 
Veteran, the RO must request that the 
Veteran provide authorization such that the 
RO may attempt to obtain the private 
treatment records from the endocrinology 
clinic where he is being treated as well as 
from his treating physician, Dr. Cicora.  
Based on the Veteran's response, the RO 
must attempt to procure copies of all 
records from all identified treatment 
sources.  All attempts to secure this 
evidence must be documented in the claims 
file by the RO.  If, after making 
reasonable efforts to obtain these records, 
the RO is unable to secure same, the RO 
must notify the Veteran and (a) identify 
the specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those records; 
and (c) describe any further action to be 
taken by the RO with respect to the claim.  
The Veteran and his representative must 
then be given an opportunity to respond.  

2.  The RO should review the claims folder 
and ensure that all of the foregoing 
development actions have been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  38 C.F.R. § 4.2 
(2009); See also Stegall v. West, 11 Vet. 
App. 268 (1998).

3.  Following completion of the above, the 
claim should be readjudicated.  The RO 
should include consideration of whether 
separate ratings are warranted for erectile 
dysfunction and diabetic retinopathy, 
including undertaking any other development 
deemed necessary.  If the benefit sought is 
not granted, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The claim should be returned to 
the Board as warranted.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


